2 U.S. 124 (____)
2 Dall. 124
RESPUBLICA
versus
ROBERTS.
Supreme Court of United States.

*125 THE COURT, after consideration, delivered an unanimous opinion, that under the act of Assembly, and the uniform practice of eighty-five years (a practice, which, though it does not make the law, must be strong evidence of what the law is) the indictment could not be supported on the charge of adultery: But that the judgment for fornication only, must be pronounced against the defendant.
Judgment accordingly.